DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to methods and a system which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
acquiring/receiving data made open from a first provider, wherein the data includes registration information of a user of the first provider; 
identifying an identity of the user on a second provider using the registration information; 
acquiring/receiving relational data information including user exchange information exchanged between the user and other users having a social relationship with the user and user behavior information indicating behavior of the user, wherein the user exchange information includes interaction information associated with one or more interactions between the user and the other users; 
obtaining/receiving a friendship circle of the user, wherein the friendship circle comprises the other users; 
dividing the other users within the friendship circle into a plurality of different user groups by determining relationship types between the user and the other users using the user exchange information and the user behavior information, wherein each of the different user groups corresponds to a respective relationship type of a plurality of social relationship types between the user and the other users, and wherein the different user groups include a first user group including a plurality of first users; 
acquiring/receiving a behavior record of each user in the first user group on the second provider, wherein the behavior record comprises at least one of an article purchasing record or an information browsing record; and 
recommending a product to each user in the first user group according to a popularity level of the product, wherein the popularity level of the product is based on a property of the product matching a common personal preference property of each user in the first user group, and wherein a personal preference property of each user in the first user group is based on the behavior record. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content(recommendations) based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a second network platform comprising a processor and a non-transitory computer readable storage medium; and a first network platform. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a second network platform comprising a processor and a non-transitory computer readable storage medium; and a first network platform to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraphs 26 and 62 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
acquiring/receiving data made open from a first provider, wherein the data includes registration information of a user of the first provider; 
acquiring/receiving relational data information including user exchange information exchanged between the user and other users having a social relationship with the user and user behavior information indicating behavior of the user, wherein the user exchange information includes interaction information associated with one or more interactions between the user and the other users; 
obtaining/receiving a friendship circle of the user, wherein the friendship circle comprises the other users; 
acquiring/receiving a behavior record of each user in the first user group on the second provider, wherein the behavior record comprises at least one of an article purchasing record or an information browsing record; and 
transmitting the recommended product to each user in the first user group.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-11 and 13-19 appear to merely further limit the abstract idea by further limiting the type of user exchange information which is considered part of the abstract idea (Claims 2 and 3); adding an additional step regarding the requirements pertaining to user registration which would be considered part of the abstract idea as it merely requires obtaining and analyzing registration information (Claim 4); further limiting interaction information which is considered part of the abstract idea (Claims 5, 6, 7, 11, 13,14, 15, and 16); further limiting the social relationship types which is considered part of the abstract idea (Claims 8 and 17); further limiting the first user group which is considered part of the abstract idea (Claims 9 and 18); further limiting the type of the first and second network platforms/providers which would be considered part of the abstract idea as the type of providers (Claims 10 and 19), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 7-14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassaei et al., (PGPUB: 2011/0173095) in view of Kendall et al. (PGPUB: 2009/0182589) in further view of Levy et al. (PGPUB: 2012/0316986).
	
Claims 1, 12 and 20: Kassaei discloses an information recommendation method implemented by a second network platform and a second network platform comprising: 
a processor and a non-transitory computer readable storage medium (Paragraph 27: a non-transitory computer-readable medium that are executable by a processor.);
acquiring data made open on a first network platform, wherein the data includes registration information of a user of the first network platform (Paragraph 19: Social shopping widget provided by social shopping server to a website where the user can purchase the item from the widget itself, provides data including social data of a first network platform; Paragraph 20: Social shopping server acquires authenticated login tokens from an identity provider hosted by a social network by a log in procedure within the social shopping widget; Paragraph 56: A nickname or a username (registration information) corresponding to a login ID or identifier from the social network has been acquired); 
identifying an identity of the user on the second network platform using the registration information (Paragraphs 28 and 42: Identity module of the of the Social shopping widget authenticates a user that logs into the system as well as validates the authenticated token from identity providers of the social network); 
acquiring relational data information including user exchange information exchanged between the user and other users having a social relationship with the user and user behavior information indicating behavior of the user, wherein the user exchange information includes interaction information associated with one or more interactions between the user and the other users; (Paragraph 19: The widget has obtained a listing of friends of the user in a social network (thus a social relationship with the user of the first network platform exits), a listing of recommendations sent by the user to one or more friends (relational data that includes exchange information where each item on the list indicates the user sent/exchanged a specific friend data regarding an item and behavioral information indicating that the product is recommended by the user), and a listing of recommendations received by the user from one or more of the user's friends(relational data that includes exchange information where each item on the list indicates that a specific friend sent/exchanged data to the user regarding an item and behavioral information indicating that the item was recommended by said friend); Paragraph 23: In addition to the user identifier, the friend identifier and the item and that it is recommended, the relational data for a recommendation can include additional data such as a personalized message; Paragraph 18: The social shopping server allows the user to communicate one or more recommendations to one or more friends by communicating with the social networks to which the user belongs.)
Kassaei discloses acquire relational data information including user exchange information including user exchange information exchanged between the user and other users having a social relationship with the user and user behavior information indicating behavior of the user as currently claimed and detailed above.
The amount and type of user exchange information and behavior information disclosed by Kassaei does not appear to be enough to make determinations regarding relationships types between the user and his friends as required later in the claim.  
However, the analogous art of Kendall discloses that it is well-known for social networks and third party websites to share user exchange information and behavioral information in at least paragraphs 93-97 where it is disclosed that third party websites leverage the information gathered by the social networking website, including the actions taken by other users to whom the user has some connection which can be used to determine relationship types such as purchases, text data including user emails and SMS messages, the users friends that have that have liked a specific movie, additional examples of actions that can be used to identify relationship types such as friends that are members of the same fan club, friends that are members of the same group, friends that are using the same applications,  can be found in at least paragraphs 30-34, 43-44, 54-55 and 86 of Kendall, the format of stored action information can be found in at least paragraphs 35-41 of Kendall. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the sharing of additional relational data of Kendall in the invention of Kassaei.  
The motivation to do so is to take advantage of the synergistic effect for both the social networking website and the social shopping widget/third party website (Kendall: Paragraph 95).
obtaining a friendship circle of the user, wherein the friendship circle comprises the other users (Kassaei: Paragraph 19: The widget has obtained a listing of friends of the user in a social network, thus a friendship circle has been obtained); 
dividing the other users within the friendship circle into a plurality of different user groups by determining relationship types between the user and the other users using the user exchange information and the user behavior information, wherein each of the different user groups corresponds to a respective relationship type of a plurality of social relationship types between the user and the other users, and wherein the different user groups include a first user group including a plurality of first users; acquiring a behavior record of each user in the first user group on the second network platform, wherein the behavior record comprises at least one of an article purchasing record or an information browsing record; and recommending a product to each user in the first user group according to a popularity level of the product, wherein the popularity level is based on the behavior record. 
Kassaei and Kendall disclose: 
acquiring user exchange information exchanged between the user and other users having a social relationship with the user and user behavior information indicating behavior of the user, and a friendship circle including group membership information that are capable of being dividing into a plurality of different user groups in at least paragraphs 18-19 and 23 of Kassaei and paragraphs 31-33 of Kendall; and 
acquiring a behavior record of each user in the friendship circle on the second network platform, wherein the behavior record comprises at least one of an article purchasing record or an information browsing record in at least paragraphs 30-34, 43-44, 54-55 and 86 of Kendall.
Kassaei and Kendall do not disclose: 
dividing the other users within the friendship circle into a plurality of different user groups by determining relationship types between the user and the other users using the user exchange information and the user behavior information, wherein each of the different user groups corresponds to a respective relationship type of a plurality of social relationship types between the user and the other users, and wherein the different user groups include a first user group including a plurality of first users.
acquiring a behavior record of each user in the first user group on the second network platform, based on the behavior record of the friendship circle; and 
recommending a product to each user in the first user group according to a popularity level of the product, wherein the popularity level of the product is based on a property of the product matching a common personal preference property of each user in the first user group, and wherein a personal preference property of each user in the first user group is based on the behavior record
However, the analogous art of Levy discloses that it is well known to:
 divide the other users within the friendship circle into a plurality of different user groups by determining relationship types between the user and the other users using the user exchange information and the user behavior information, wherein each of the different user groups corresponds to a respective relationship type of a plurality of social relationship types between the user and the other users, and wherein the different user groups include a first user group including a plurality of first users (Levy: Paragraph 181: Clustering can be used to group each user's friends into subgroups, such as family members, co-workers, college friends, current friends, etc); 
determine a behavior record of each user in the first user group on the second network platform, based on the behavior record of the friendship circle (Paragraph 185: Actions such as purchases, views, ratings, reviews, recommendations, or all of these; Paragraphs 183 and 188: items the friends in the cluster acted upon (e.g. bought, viewed, rated, reviewed, or recommended) are determined to use in filtering the items to recommend); and 
recommending a product to each user in the first user group according to a popularity level of the product, wherein the popularity level of the product is based on a property of the product matching a common personal preference property of each user in the first user group, and wherein a personal preference property of each user in the first user group is based on the behavior record (Paragraph 181: recommendations are based on the popularity of the product within the first user group, and the behavior record purchases of the item of each user, the fact that they decided to buy the items is an indication of a personal preference for that item; Paragraph 183: the set of items is filtered to determined items to recommend; Paragraphs 9, 173 and 176: the recommendations are for the members of the group)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kassaei and Kendall  to include the ability to divide the friendship circle into a plurality of different user groups by determining relationship types between the user and the other users using the user exchange information and the user behavior information, wherein each of the different user groups corresponds to a respective relationship type of a plurality of social relationship types between the user and the other users, and wherein the different user groups include a first user group including a plurality of first users; utilize the a behavior record of each user in the first user group on the second network platform as a filter to determine recommendations for a product to each user in the first user group according to a popularity level of the product, wherein the popularity level of the product is based on a property of the product matching a common personal preference property of each user in the first user group, and wherein a personal preference property of each user in the first user group is based on the behavior record as disclosed by Levy. 
The motivation for doing so is that determining recommendations based on an entire friendship circle can be computationally complex and using clustering and filtering based on friends actions can simplify this complexity (Levy: Paragraphs 170-171).

Claim 2: Kassaei, Kendall, and Levy disclose the information recommendation method of claim 1, and the second network platform of claim 12, wherein the user exchange information includes text data associated with one or more emails sent between the user and the other users. (Kendall: Paragraph 43, and 54-55 – instant messages, email messages, text messages, and SMS messages sent by members both on and off the social networking site)

Claim 3: Kassaei, Kendall, and Levy disclose the information recommendation method of claim 1, wherein the user exchange information includes text data associated with one or more short messages sent between the user and the other users. (Kendall: Paragraph 43, and 54-55 – instant messages, email messages, text messages, and SMS messages sent by members both on and off the social networking site)

Claim 4: Kassaei, Kendall, and Levy disclose the information recommendation method of claim 1, wherein the user is registered on the first network platform and the second network platform using a same account. (Kassaei: Paragraphs 20 and 28 – Authentication done by identity module of the social shopping widget by validating token issued by social network.)

Claims 5 and 14: Kassaei, Kendall, and Levy disclose the information recommendation method of claim 1, and the second network platform of claim 12, wherein the interaction information comprises mutual browsing of a blog or a microblog. (Kassaei: Paragraph 21: Publisher website may be hosting content such as a blog; Kendall: Paragraph 30-32 and 35-41 – a member creates a fan-club group or an event group, other members join the group and view the content and post messages and all of these actions are logged; Paragraph 77 – notifications are provided to users regarding friends that have joined the group) (Examiner Note: The applicant’s specification provides no definition or even examples of a blog or microblog, as such the examiner is using the definition provided by The Merriam-Webster Online Dictionary – a blog is a website that contains personal reflections, comments, and often hyperlinks, videos, and photographs provided by the writer)

Claims 7 and 16: Kassaei, Kendall, and Levy disclose the information recommendation method of claim 1, and the second network platform of claim 12, wherein the interaction information comprises commenting on a blog or microblog. (Kendall: Paragraph 30-32 and 35-41 – a member creates a fan-club group or an event group, other members join the group and view the content and post messages and all of these actions are logged; Paragraph 77 – notifications are provided to users regarding friends that have joined the group) (Examiner Note: The applicant’s specification provides no definition or even examples of a blog or microblog, as such the examiner is using the definition provided by The Merriam-Webster Online Dictionary – a blog is a website that contains personal reflections, comments, and often hyperlinks, videos, and photographs provided by the writer)

Claims 8 and 17: Kassaei, Kendall, and Levy disclose the information recommendation method of claim 1, and the second network platform of claim 12, wherein the social relationship types include a first relationship type and a second relationship type, wherein the first relationship type is a family relationship, and wherein the second relationship type is a colleague relationship. (Levy: Paragraph 181 – Subgroups such as family members and co-workers/colleagues)

Claims 9 and 18: Kassaei, Kendall, and Levy disclose the information recommendation method of claim 1, and the second network platform of claim 12, wherein the first user group corresponds to a family relationship type. (Levy: Paragraph 181 – Subgroups such as family members and co-workers/colleagues)

Claims 10 and 19: Kassaei, Kendall, and Levy disclose the information recommendation method of claim 1, and the second network platform of claim 12, wherein the second network platform is an e-commerce website, and wherein the first network platform is a social website. (Kassaei: Paragraph 19: ecommerce - Social shopping widget provided by social shopping server where the user can purchase the item from the widget itself; Paragraph 18: the social shopping widget installed on an ecommerce website (second network platform) where a user can browse for sale items for possible purchase and based on information obtained from a social network allows the user browse the ecommerce site, to user can share items the user this would be interesting with friends on a social network (first network platform))

Claims 11 and 13: Kassaei, Kendall, and Levy disclose the information recommendation method of claim 1, and the second network platform of claim 12, wherein the interaction information comprises a discussion on a posted topic. (Kendall: Paragraph 30-35 – posting a message on a message board; commenting on an event, or posting their own content; messages associated with virtual object; posting questions about a car or making a counter offer)

Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassaei et al., (PGPUB: 2011/0173095) in view of Kendall et al. (PGPUB: 2009/0182589) in view of Levy et al. (PGPUB: 2012/0316986) in further view of Abhyankar (PGPUB: 2012/0166935).
Claims 6 and 15: The information recommendation method of claim 1, and the second network platform of claim 12, wherein the interaction information comprises reposting a blog or a microblog. 
Kassaei, Kendall, and Levy disclose the information recommendation method of claim 1, and the second network platform of claim 12, wherein the interaction information comprises sharing a blog or microblog that includes a link to the blog or microblog.  Kassaei discloses that the publisher website (first network publisher) may be hosting content such as blogs in paragraph 21, and that the user can share recommended content with friends in at least paragraph 62.  Additionally, Kendall discloses that the additional interaction information can be invitations to events, and joining groups in paragraphs 32 and 48, as well as keeping track of people that have accepted these invitations or joined these groups so that informational notifications can be provided to the user such as “John Smith invited Bob Roberts to John's 21st Birthday Party” or that one or more of the user friends have joined a particular group, wherein these notification include a link to the event or group in at least paragraphs 67 and 77 of Kendall which is a reposting of the publisher content. 
Kassaei, Kendall, and Levy do not specifically state that the interaction information comprises performing a reposting of the actual content (blog or microblog) instead of a link to the content (blog or microblog). 
However, the analogous art of Abhyanker discloses that it is well known for social networks to allow member to perform the action of reposting in at least paragraph 23.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the ability to perform an action of reposting information as disclosed by Abhyanker in the invention of Kassaei, Kendall, and Levy.  
The motivation for doing so is to ensure that all of the user’s connections are able to see the message (Abhyanker: Paragraph 23)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure include the following:
Sabur, US 2013/0054407:  System and method for recommending items to users based on social graph information.
Deng, US 2013/0031173:  Information recommendation method, recommendation engine, network system.
Sathish, US 2011/0238608:  Method and apparatus for providing personalized information resource recommendation based on group behaviors.
Suomela, US 2011/0202406:  Method and apparatus for distributing items using a social graph.
Amer-Yahia et al., US 2009/0164400: Social behavior analysis and inferring social networks for a recommendation system.
Calabria, US 2006/0143067: Vendor-driven, social-network enabled review system with flexible syndication.
Varshavsky et al., US 2011/0270774: discloses providing recommendations to a group of users by clustering friends based on trust relationships and actions of each user in the cluster such previous purchase histories, web browsing activities, and preferences.
Y. Gao et al, "A Directed Recommendation Algorithm for User Requests Based on Social Networks," 2011, IFIP 9th International Conference on Embedded and Ubiquitous Computing, pp. 457-462.: discloses a recommender system that uses user profile matching, friend relationships, and context matching to filter possible recommendation in order to provide more effective recommendations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621